 



Exhibit 10.1h



 

EIGHTH AMENDMENT AGREEMENT

 

This Eighth Amendment Agreement (“Eighth Amendment”) is made and entered into
this 28 day of April, 2010, but effective as of April 28, 2010 (the “Effective
Date”), by and between AMERICAN SHARED RADIOSURGERY SERVICES, Inc. (“ASRS”) and
GKV INVESTMENTS, INC. (“GKV”).

 

WHEREAS, ASRS and GKV are parties to that certain Operating Agreement for GK
Financing, LLC dated as of October 17, 1995, as amended by seven amendments
thereto (the “Operating Agreement”):

 

WHEREAS, ASRS and GKV desire to further amend the Operating Agreement in certain
respects;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other valuable consideration, the adequacy and sufficiency of
which are hereby acknowledged, the parties agree as follows:



 

1.                   Defined Terms. All capitalized terms used herein which are
defined in the Operating Agreement shall have the meaning set forth in the
Operating Agreement.

 

2.                   Amendment to Operating Agreement. Effective as of the
Effective Date of this Eighth Amendment, the parties agree that the following
sections of the Operating Agreement are amended as follows:

 

  A. Article I, Section 1.16 O(i) of the Operating Agreement entitled
“Territory” is hereby amended by deleting that section in its entirety and
substituting in lieu thereof the following:

 

“O(i). “Territory” shall mean the United States of America and Brazil. Provided,
however, notwithstanding anything to the contrary contained herein, the
Territory shall also include such additional site locations in countries outside
of the United States of America and Brazil (collectively, “Other Countries”) as
may be authorized from time to time upon unanimous written consent of the (i)
Members and (ii) Policy Committee (the “Consent”). The authorization of a site
location in any Other Countries shall be limited only to the specific
transaction that is approved pursuant to the Consent. For the avoidance of
doubt, each transaction in all Other Countries shall require a separate Consent
even if the transaction is within the same country as another transaction for
which a Consent was previously issued. Upon mutual execution of the Consent, the
same shall be incorporated into the records of the Company.”

 

  B. The first sentence of Paragraph 3.9 of the Operating Agreement (as amended
by the Seventh Amendment Agreement dated as of October 18, 2008) is hereby
deleted and replaced with the following: “The Company’s sole business shall be
to act as a non-exclusive alternative financing provider of EII and EISA to
health care institutions in the Territory acquiring Gamma Knife Units.”

 

This Eighth Amendment may be executed in one or more counterparts (including by
facsimile), all of which shall be considered one and the same agreement and
shall become effective (subject to the immediately preceding paragraph) when one
or more counterparts have been signed by each of the parties and delivered to
the other party. Except as explicitly amended by the Eighth Amendment, the
provisions of the Operating Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of the date first above written.

 



GKV INVESTMENTS, INC. AMERICAN SHARED RADIOSURGERY SERVICES, INC.     By: /s/
Mark Symons By: /s/ Ernest A. Bates     Title: Senior Vice President Title:
President and CEO



 



 

